Case 1:20-cv-01646-RGA-JLH Document 23 Filed 03/19/21 Page 1 of 1 PageID #: 3195




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  RAVGEN, INC.,                                     )
                                                    )
                 Plaintiff,                         )      C.A. No. 20-1646-RGA-JLH
                                                    )
         v.                                         )
                                                    )
  ARIOSA DIAGNOSTICS, INC., ROCHE                   )
  SEQUENCING SOLUTIONS, INC., ROCHE                 )
  MOLECULAR SYSTEMS, INC., and                      )
  FOUNDATION MEDICINE, INC.,                        )
                                                    )
                 Defendants.                        )

  ARIOSA DIAGNOSTICS, INC.’S, ROCHE SEQUENCING SOLUTIONS, INC.’S, AND
  ROCHE MOLECULAR SYSTEMS, INC.’S MOTION TO DISMISS FIRST AMENDED
                               COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants Ariosa Diagnostics, Inc.,

 Roche Sequencing Solutions, Inc., and Roche Molecular Systems, Inc. respectfully move to

 dismiss Plaintiff Ravgen, Inc.’s claims of induced and willful infringement for failure to state a

 claim. See D.I. 20 (Ravgen, Inc.’s “First Amended Complaint For Patent Infringement”).

        The grounds for this motion are set forth in the opening brief submitted herewith.


                                                        /s/ Frederick L. Cottrell, III
                                                        Frederick L. Cottrell, III (#2555)
  Of Counsel:                                           Renée Mosley Delcollo (#6442)
                                                        RICHARDS, LAYTON & FINGER, P.A.
  Robert J. Gunther, Jr.                                One Rodney Square
  Christopher R. Noyes                                  920 North King Street
  Omar A. Khan                                          Wilmington, DE 19801
  Scott G. Greene                                       (302) 651-7700
  WILMER CUTLER PICKERING                               cottrell@rlf.com
    HALE AND DORR LLP                                   delcollo@rlf.com
  7 World Trade Center
  250 Greenwich Street                                  Counsel for Defendants Ariosa Diagnostics,
  New York, NY 10007                                    Inc., Roche Sequencing Solutions, Inc., and
  (212) 230-8800                                        Roche Molecular Systems, Inc.
